NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4959-16T2

THOMAS PALLOTTA,

        Petitioner-Appellant,

v.

UNITED AIRLINES,

     Respondent-Respondent.
____________________________

              Submitted April 11, 2018 – Decided June 20, 2018

              Before Judges Currier and Geiger.

              On appeal from the New Jersey Department of
              Labor and Workforce Development, Division of
              Workers' Compensation, Claim Petition No.
              2014-25491.

              Martin Melody, LLC, attorneys for appellant
              (Eugene J. Melody and Nancy S. Martin, of
              counsel and on the briefs).

              Braff Harris Sukoneck & Maloof, attorneys for
              respondent (Daniel A. Lynn, on the brief).

PER CURIAM

        In   this    workers'     compensation     case,    petitioner      Thomas

Pallotta appeals from the counsel fee award in the June 13, 2017

order approving settlement.             Because the workers' compensation
judge refused to place her reasons on the record as required under

Rule   1:7-4(a),   we   vacate   the       order   and   remand   for   further

proceedings.

       Petitioner sustained injuries while at work and filed a claim

for    workers   compensation    benefits.          After   three   years      of

litigation, the parties reached a resolution and appeared in court

on June 13, 2017 for judicial approval of the settlement.                At the

close of the proceeding, petitioner's counsel noted the counsel

fee award was 15% and not the maximum 20% fee authorized under

N.J.S.A. 34:15-64.      The following colloquy ensued:

            COUNSEL: Your Honor, is there a reduction in
            counsel fee in this case?

            THE JUDGE: Yes.

            COUNSEL: Why?

            THE JUDGE: You can appeal me.

            COUNSEL: Can I be heard on that?

            THE JUDGE: You can appeal me.

Thereafter, the judge left the bench.

       On appeal, petitioner argues that the judge erred in reducing

the counsel fee award without providing any reasons, findings, or

justifications on the record or in a written opinion.

       "The factual findings of the compensation court are entitled

to substantial deference."       Ramos v. M & F Fashions, Inc., 154


                                       2                                A-4959-16T2
N.J. 583, 594 (1998).   In reviewing the decision of a workers'

compensation judge, this court

          must "limit[] its inquiry solely to whether
          the findings . . . could reasonably have been
          reached on sufficient credible evidence
          present in the record, considering the proofs
          as a whole, with due regard to the opportunity
          of one who heard the witnesses to judge of
          their credibility and with due regard to his
          expertise."

          [Ibid. (quoting Bradley v. Henry Townsend
          Moving & Storage Co., 78 N.J. 532, 534
          (1979)).]

      Rule 1:7-4(a) states that a trial judge "shall, by an opinion

or memorandum decision, either written or oral, find the facts and

state [his or her] conclusions of law thereon in all actions tried

without a jury."    "The rule requires specific findings of fact

and conclusions of law." Pressler & Verniero, Current N.J. Court

Rules, cmt. 1 on R. 1:7-4 (2018).    As noted by our Supreme Court,

          [b]ecause it is fundamental to the fairness
          of the proceedings and serves as a necessary
          predicate to meaningful review . . . "a trial
          court must analyze the [relevant] factors in
          determining an award of reasonable counsel
          fees and then must state its reasons on the
          record for awarding a particular fee."

          [R.M. v. Supreme Court of N.J., 190 N.J. 1,
          12 (2007) (alteration in original) (quoting
          Furst v. Einstein Moomjy, Inc., 182 N.J. 1,
          21 (2004)).]

     Here, the compensation judge failed to explain her reasons

for the attorney fee award and refused to do so even after

                                 3                          A-4959-16T2
requested by counsel.   Instead, she directed counsel to "appeal

[her]." We discern no basis for the court's antagonistic reaction.

All parties are entitled to the reasons for a court's decision.

Therefore, we vacate the portion of the settlement regarding the

fee award and remand to the compensation court to make findings

of fact and conclusions of law consistent with Rule 1:7-4(a).1

     Reversed,   vacated,   and   remanded.   We   do   not    retain

jurisdiction.




1
  The judge presented a letter after appeal to this court pursuant
to Rule 2:5-1(b), stating that the petitioner was awarded a 15%
counsel fee, which was entirely within her discretion and
reasonable under the circumstances. No reasons were given for the
reduction of the commonly awarded 20% fee.

                                  4                           A-4959-16T2